Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2022 has been entered.
 	The amendment filed 3/02/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claims 1 and 7 recite the limitation "the power source is operably connected to a vehicle CPU and a reverse steering system". The examiner notes that the originally filed disclosure does not describe nor show a power source which is operably connected to a reverse steering system. The examiner notes that figure 4 of the disclosure only shows a vehicle CPU connected to a vehicle power source and a vehicle reverse light receptacle. There is no mention of the power source being connected to a reverse steering system and the vehicle CPU in the specification as well. As such, the claim scope of the recited claims is not commensurate with the originally filed disclosure. 
Claims 2-6 and 8-20 are rejected since they are dependent upon claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton et al. (US 2016/0215933) (hereinafter Skelton) in view of Rossi (US 2019/0110351) and Datena (US 9,738,221).
Re claim 1: Skelton teaches a multi-purpose light bulb, the light bulb comprising: a base (102, fig. 1); the base (102,) further comprising a pair of opposing ends (top end of 102 and bottom end of 102, fig. 1) and a central body (central body 102, fig. 1); at least one lighting 
However, Skelton is silent about the speaker is wired to emit a sound when the light bulb is activated, and the power source is operably connected to a reverse steering system.
Rossi teaches a multi-purpose light bulb (10, fig. 1), the light bulb (10) comprising: at least one lighting element (15, fig. 1); at least one speaker (12, fig. 1), wherein the speaker (12) is wired (see fig. 4) to emit a sound when the light bulb (10) is activated (activated when connected to computer) (speaker may produce any audio provided by the connected computer 24, see para [0015]).
Datena teaches a power source (power from 161, see Col. 2 lines 48-54) is operably connected to a vehicle CPU (142, fig. 2) and a power source (power from the vehicle 161, see fig. 1) is operably connected to a reverse steering system (165, fig. 2) (See Col. 2 lines 48-67 and Col. 3 lines 1-21).
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker of Skelton to emit 
Therefore, in view of Datena, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the light bulb in a vehicle where the power source is operably connected to a reverse steering system, in order to provide an audible vehicular warning system.

Re claim 2: Skelton teaches the at least one lighting element (108, fig. 1) is an LED light (light emitting diode (LED), see para [0061]).

	Re claim 3: Skelton teaches the at least one lighting element (108, fig. 1) is a filament light (incandescent light bulb, see para [0061]).

	Re claim 4: Skelton teaches a light globe (globe of 108, fig. 1).

	Re claim 6: Skelton teaches the lighting element (108, fig. 1) has an adjustable brightness (one or more of a brightness, see para [0072]).

Re claim 7: Skelton teaches a multi-purpose light bulb, the light bulb comprising: a base (102, fig. 1); the base (102) further comprising a pair of opposing ends (top and bottom end of 102, fig. 1) and a central body (central body of 102, fig. 1); at least one lighting element (108, fig. 1); the at least one lighting element (108) is disposed on a first opposing end of the base (top end of 102, fig. 1); at least one speaker (118, fig. 1), the at least one speaker (118) is disposed on 
However, Skelton is silent about the speaker is wired to emit a sound when the light bulb is activated, and the power source is operably connected to a reverse steering system.
Rossi teaches a multi-purpose light bulb (10, fig. 1), the light bulb (10) comprising: at least one lighting element (15, fig. 1); at least one speaker (12, fig. 1), wherein the speaker (12) is wired (see fig. 4) to emit a sound when the light bulb (10) is activated (activated when connected to computer) (speaker may produce any audio provided by the connected computer 24, see para [0015]).
Datena teaches a power source (power from 161, see Col. 2 lines 48-54) is operably connected to a vehicle CPU (142, fig. 2) and a power source (power from the vehicle 161, see fig. 1) is operably connected to a reverse steering system (165, fig. 2) (See Col. 2 lines 48-67 and Col. 3 lines 1-21).
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker of Skelton to emit 
Therefore, in view of Datena, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the light bulb in a vehicle where the power source is operably connected to a reverse steering system, in order to provide an audible vehicular warning system.

Re claim 8: Skelton teaches the at least one lighting element (108, fig. 1) is an LED light (light emitting diode (LED), see para [0061]).

Re claim 9: Skelton teaches the at least one lighting element (108, fig. 1) is a filament light (incandescent light bulb, see para [0061]).

Re claim 10: Skelton teaches a light globe (globe of 108, fig. 1).

Re claim 12: Skelton teaches the lighting element (108, fig. 1) has an adjustable brightness (one or more of a brightness, see para [0072]).

Re claim 13: Skelton fails to teach an application, wherein the application is run on a device connected to the multi-purpose light bulb via the wireless transceiver.
Rossi teaches an application (26, fig. 2) (software, see para [0017]), the application (26) is run on a device (24, fig. 2) connected to the multi-purpose light bulb (10) via the wireless transceiver (22).


Re claim 14: Skelton fails to teach the application controls the brightness of the light element.
Rossi teaches wherein the application (26, fig. 2) controls the brightness of the light element (controlling a level of brightness, see para [0018]).
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application controls the brightness of the light element, in order to allow remote control of the light bulb.

Re claim 15: Skelton fails to teach the application controls the color of the light element.
Rossi teaches wherein the application (26, fig. 2) controls the color of the light element (controlling a color of the light source, see para [0018]).  
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application controls the color of the light element, in order to allow remote control of the light bulb.

Re claim 16: Skelton fails to teach the application controls the sound type emitted from the at least one speaker.

Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application controls the sound type emitted from the at least one speaker, in order to allow remote control of the light bulb.

Re claim 17: Skelton fails to teach the application controls the volume of the sound emitted from the at least one speaker.
Rossi teaches wherein the application (26, fig. 2) controls the volume of the sound emitted from the at least one speaker (controlling a volume of any sound, see para [0018]).  
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application controls the volume of the sound emitted from the at least one speaker, in order to allow remote control of the light bulb.

Re claim 18: Skelton fails to teach the application controls the sequence of illumination of the light element.
Rossi teaches wherein the application (26, fig. 2) controls the sequence of illumination of the light element (turning the light source on and off, see para [0018]).  
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the 

Re claim 19: Skelton fails to teach the application individually activates the lighting element.
Rossi teaches wherein the application (26, fig. 2) individually activates the lighting element (turning the light source on and off, see para [0018]).  
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application individually activates the lighting element, in order to allow remote control of the light bulb.

Re claim 20: Skelton fails to teach the application individually activates the at least one speaker.
Rossi teaches wherein the application (26, fig. 2) individually activates the at least one speaker (turning the speaker on and off, see para [0018]).  
Therefore, in view of Rossi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an application where the application individually activates the at least one speaker, in order to allow remote control of the light bulb.

s 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton et al. (US 2016/0215933) in view of Rossi (US 2019/0110351) and Datena (US 9,738,221) as applied to claims 1 and 7 above, and further in view of Kim (US 2016/0332568).
Re claim 5: Skelton in view of Rossi and Datena fails to teach the electrical connection is configured to secure to the reverse light connection of a motor vehicle.
Kim teaches an electrical connection (see fig. 2B) is configured to secure to the reverse light connection (see fig. 6B) of a motor vehicle (rear combination lamp, see para [0004]).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the electrical connection of Rossi to be secured to a reverse light connection of a motor vehicle, in order to provide brake lighting for a motor vehicle.

Re claim 11: Skelton in view of Rossi and Datena fails to teach the electrical connection is configured to secure to the reverse light connection of a motor vehicle.
Kim teaches an electrical connection (see fig. 2B) is configured to secure to the reverse light connection (see fig. 6B) of a motor vehicle (rear combination lamp, see para [0004]).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the electrical connection of Rossi to be secured to a reverse light connection of a motor vehicle, in order to provide brake lighting for a motor vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 6,615,121) and Perkins (US 2011/0199199) disclose a similar vehicle system with an audible warning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ZHENG SONG/Primary Examiner, Art Unit 2875